McMurray, Presiding Judge.
The Probate Court of Macon County, Georgia, entered separate orders granting guardianship fees to William T. Roberts from the estates of Estelle Walker and Edgar M. Walker. The probate court awarded the guardianship fees based on Roberts’ relinquishment of the wards’ assets to their respective estates. Walter S. Chew, Jr., as the Executor of the Estate of Estelle Walker and as the Administrator of the Estate of Edgar M. Walker, filed appeals to the superior court and the awards were reversed. William T. Roberts then filed direct appeals. Held:
As compensation for services, a guardian shall receive a commission on “all sums paid out by him, either for- debts, legacies, or distributive shares.” OCGA § 53-6-140 (a). However, no such commission shall be paid for handing over trust assets to a successor fiduciary. OCGA §§ 53-6-142; 29-2-43. In the cases sub judice, the superior court did not err in reversing the probate court’s awards to Roberts for transferring trust assets to the Walkers’ respective estates.

Judgments affirmed.


Carley, J., concurs. Sognier, C. J., concurs in the judgment only.